Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/883354 on May 26, 2020.
3.	Claims 1-36 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 9/11/2020;11/18/2020;07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 13 and 25 (an apparatus, a non-transitory computer readable medium respectively) recite obtain multiple spatiotemporal population projection models, different spatiotemporal population projection models associated with different pests, diseases, or biocontrol agents in a growing area, each spatiotemporal population projection model defining how the associated pest, disease, or biocontrol agent spreads and contracts in the growing area over time; receive information associated with an actual presence of a specific pest, disease, or biocontrol agent at one or more locations in the growing area, different locations in the growing area associated with different plants; and project a future presence of the specific pest, disease, or biocontrol agent in the growing area using the spatiotemporal population projection model associated with the specific pest, disease, or biocontrol agent.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processor performing the real time projections and estimated distribution of agricultural pests, diseases, and biocontrol agents, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of selecting parameters and minimizing errors amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-12, 14-24 and 26-36, these claims recite limitations that further define the same abstract idea noted in claims 1, 13 and 25. Therefore, they are considered patent ineligible for the reason given above.
Claims 1-36 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (U.S. Patent No. 11,151,500).

Claims 1, 13 and 25:  Carroll discloses an apparatus comprising: at least one processor, a non-transitory computer readable medium and a method, configured to: 
obtain multiple spatiotemporal population projection models, different spatiotemporal population projection models associated with different pests, diseases, or biocontrol agents in a growing area, each spatiotemporal population projection model defining how the associated pest, disease, or biocontrol agent spreads and contracts in the growing area over time, Carroll teaches  receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112 (see at least the Abstract and column 5 lines 25-38);
receive information associated with an actual presence of a specific pest, disease, or biocontrol agent at one or more locations in the growing area, different locations in the growing area associated with different plants, Carroll teaches tracking disease onset in one or more fields and using a digital model of disease probability, computing a probability of onset of a particular disease for the one or more crops on the field based, at least in part, on the one or more crop risk factors, the one or more environmental risk factors, and the one or more crop management factors (see at least column 2 line 61 through column 3 line 22); and 
project a future presence of the specific pest, disease, or biocontrol agent in the growing area using the spatiotemporal population projection model associated with the specific pest, disease, or biocontrol agent, Carroll teaches agricultural intelligence computer system 130 uses the model of disease probability to determine a future likelihood of the presence of a disease on the crop (see at least column 2 line61 through column 3 line22; column 25 line 7-20; column 25 line 63 through column 26 line 14 and column 26 line 60 through column 27 line 25).

Claims 2, 14 and 26:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 1, 13 and 25, and Carroll further teaches wherein each spatiotemporal population projection model defines, for each monitored spatial location in the growing area, an estimated pressure of the associated pest, disease, or biocontrol agent at that spatial location, Carroll teaches entering identical data relating to the same nitrogen applications for multiple different fields, a user computer may create a program that indicates a particular application of nitrogen and then apply the program to multiple different fields (see at least column 6 line 49 through column 7 line 27).

Claims 3, 15 and 27:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 2, 14 and 26, and Carroll further teaches wherein each spatiotemporal population projection model defines the estimated pressure of the associated pest, disease, or biocontrol agent at each monitored spatial location in the growing area based on: 
a prior pressure of the associated pest, disease, or biocontrol agent at the spatial location, Carroll teaches determining a risk of disease of a crop on a field based on received data regarding the crop (see at least column 6 line 49 through column 7 line 27 and column 21 lines 12-62);
a maximum limit of the associated pest, disease, or biocontrol agent at the spatial location, Carroll teaches environmental risk data may identify a risk of disease
based on changes in the environment (see at least column 6 line 49 through column 7 line 27 and column 21 lines 12-62);
a growth parameter defining how quickly the associated pest, disease, or biocontrol agent is able to grow and spread in the growing area, Carroll teaches environmental risk data may identify a risk of disease based on changes in the environment (see at least column 6 line 49 through column 7 line 27 and column 21 lines 12-62);  
a rate of overall change of all pressures of the associated pest, disease, or biocontrol agent in at least some monitored spatial locations in the growing area, Carroll teaches determining a risk of disease of a crop on a field based on received data regarding the crop (see at least column 6 line 49 through column 7 line 27 and column 21 lines 12-62); and 
one or more pressures of the associated pest, disease, or biocontrol agent in one or more neighboring spatial locations, Carroll teaches process uses a digital model of disease probability to compute a probability of onset of a particular disease for the one or more crops on the field based, at least in part, on the one or more crop risk factors, the one or more environmental risk factors, and the one or more crop management risk factors. (see at least column 6 line 49 through column 7 line 27; column 21 lines 12-62 and column 24 lines 56-67).

Claims 4, 26 and 28:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 3, 15 and 26, and Carroll further teaches wherein each spatiotemporal population projection model further defines the estimated pressure of the associated pest, disease, or biocontrol agent at each monitored spatial location in the growing area based on at least one of:
a climate in the growing area; and
a treatment applied to the spatial location, Carroll teaches create a program that indicates a particular application of nitrogen and then apply the program to multiple different fields (see at least column 7 lines 3-27).

Claims 5, 17 and 29:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 3, 15 and 27, and Carroll further teaches wherein each spatiotemporal population projection model is commissioned by selecting one or more parameters of the Spatiotemporal population projection model to minimize errors between actual measurements of the associated pest, disease, or biocontrol agent and projected measurements of the associated pest, disease, or biocontrol agent, Carroll teaches Agricultural intelligence computer system 130 may store data indicating increase or decrease in risk due to different management practices, for example, crop rotation may be identified as   decreasing the risk of disease while an absence of crop rotation may be identified as increasing the risk of disease (see at least column 23 lines 29-59).

Claims 6, 18 and 30:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 1, 13 and 25, and Carroll further teaches wherein, to project the future presence of the specific pest, disease, or biocontrol agent in the growing area, the at least one processor is configured to generate an estimated distribution of the specific pest, disease, or biocontrol agent across multiple monitored spatial locations in the growing area, Carroll teaches create a program that indicates a particular application of nitrogen and then apply the program to multiple different fields (see at least column 7 lines 3-27 and column 27 lines 7-53).

Claims 7, 19 and 31:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 6, 18 and 30, and Carroll further teaches wherein the at least one processor is further configured to at least one of:
output the estimated distribution of the specific pest, disease, or biocontrol agent to at least one electronic device of at least one human scout, Carroll teaches create a program that indicates a particular application of nitrogen and then apply the program to multiple different fields (see at least column 7 lines 3-27); and 
generate at least one notification or alert based on the estimated distribution of the specific pest, disease, or biocontrol agent and at least one location of the at least one human scout.

Claims 8, 20 and 32:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 6, 18 and 30, and Carroll further teaches wherein the at least one processor is further configured to output the estimated distribution of the specific pest, disease, or  biocontrol agent to at least one electronic device of at least one user to provide insight into whether the specific pest, disease, or biocontrol agent is increasing or decreasing in the growing area and whether to apply at least one treatment to one or more of the monitored spatial locations in the growing area, Carroll teaches agricultural intelligence computer system 130 uses the model of disease probability to determine a future likelihood of the presence of a disease on the crop (see at least column 26 lines 46-59).

Claims 9, 21 and 33:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 6, 18 and 30, and Carroll further teaches wherein the at least one processor is further configured to identify at least one treatment to be applied to one or more of the monitored spatial locations in the growing area based on the estimated distribution of the specific pest, disease, or biocontrol agent, Carroll teaches create a program that indicates a particular application of nitrogen and then apply the program to multiple different fields (see at least column 7 lines 3-27 and column 11 lines 54-67).

Claims 10, 22 and 34:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 9, 21 and 33, and Carroll further teaches wherein the at least one processor is further configured to control at least one actuator in order to initiate the at least one identified treatment, Carroll teaches the benefit may comprise reducing the likelihood of disease onset and/or increasing the likely yield for the crop. If agricultural intelligence computer system 130 determines that the disease is likely to present on the crop within the next fourteen days, agricultural intelligence computer system 130 may generate a recommendation to apply fungicide to the crop, thereby reducing the probability of disease (see at least column 27 lines 7-25).

Claims 11, 23 and 35:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 6, 18 and 30, and Carroll further teaches wherein the at least one processor is further configured to: 
identify an effectiveness of at least one prior treatment previously applied to one or more of the monitored spatial locations in the growing area based on the estimated distribution of the specific pest, disease, or biocontrol agent, Carroll teaches the fungicide recommendation may identify the likely increase in crop yield and/or revenue for applying the fungicide (see at least column 27 lines 7-47); and 
identify at least one additional treatment to be applied to at least one of the monitored spatial locations in the growing area, Carroll teaches provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops. This enables growers to maximize yield or return on investment through optimized nitrogen application during the season (see at least column 11 line 54 through column 12 line 40 and column 12 line 40 through column 13 line2).

Claims 12, 24 and 36:  Carroll discloses an apparatus, a non-transitory computer readable medium and a method according to claims 1, 13 and 25, and Carroll further teaches wherein: 
the spatiotemporal population projection models comprise first spatiotemporal population projection models, Carroll teaches an agriculture intelligence computer system 130 (see at least column 5 lines 25-38); and
the at least one processor, Carroll teaches a processor (see at least figure 4) is further configured to: 
obtain multiple second spatiotemporal population projection models associated with different pests, diseases, or biocontrol agents in a second growing area, Carroll teaches  receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112 (see at least the Abstract and column 5 lines 25-38);

receive second information associated with an actual presence of a 25 second specific pest, disease, or biocontrol agent at one or more second locations in the second growing area, Carroll teaches tracking disease onset in one or more fields and using a digital model of disease probability, computing a probability of onset of a particular disease for the one or more crops on the field based, at least in part, on the one or more crop risk factors, the one or more environmental risk factors, and the one or more crop management factors (see at least column 2 line 61 through column 3 line 22); and 
project a future presence of the second specific pest, disease, or biocontrol agent in the second growing area using the second spatiotemporal population projection model associated with the second specific pest, disease, or biocontrol agent, Carroll teaches agricultural intelligence computer system 130 uses the model of disease probability to determine a future likelihood of the presence of a disease on the crop (see at least column 2 line61 through column 3 line22; column 25 line 7-20; column 25 line 63 through column 26 line 14 and column 26 line 60 through column 27 line 25).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Files et al. (U.S. Patent No. 11,234,425) talks about a pest detector may receive sensor data from a sensor. The pest detector may determine, using a machine learning algorithm, that the sensor data indicates a presence of a first type of pest. The pest detector may send a notification message, including at least a portion of the sensor data, to a computing device and visually indicate that the first type of pest was detected using an indicator. The pest detector may receive an update to the machine learning algorithm from a server and install the update to create an updated machine learning algorithm. The pest detector may receive second sensor data and determine, using the updated machine learning algorithm, that the second sensor data indicates the presence of a second type of pest that is not recognized by the machine learning algorithm (see at least the Abstract).
12.	Cantrell et al. (U.S. Patent no. 10,577,103) talks about dispensing an insecticide to defend a crop-containing area against crop-damaging pests include an unmanned vehicle having a sensor that detects a crop-damaging pest in the crop-containing area and captures pest detection data, and an insecticide output device including at least one insecticide directed at the pest. The unmanned vehicle transmits the captured pest detection data via the network to the computing device and, in response to receipt of the captured pest detection data via the network from the unmanned vehicle, the computing device accesses an electronic database to determine an identity of the at least one pest. Based on the determined identity of the crop-damaging pest, the computing device transmits a control signal to the unmanned vehicle to cause the insecticide output device of the unmanned vehicle to dispense one or more insecticides specific to the identified crop-damaging pest (see at least the Abstract).
13.	Ehrlich et al. (U.S. Patent No. 10,045,523) talks about controlling the population of an animal species identified as a pest, comprising the steps of: controlling an unmanned aerial vehicle (UAV) to record image data over a predefined flight path, the image data being captured by an image recording device; evaluating the recorded image data to determine pest related data associated with the animal species; and determining a baiting program involving the delivery of a bait which is poisonous to the animal species, based on the determined pest data (see at least Summary Of The Invention (9).
14.	McNabb et al. (U.S. Patent No. 5,884,224) talks about sensor configured to detect agronomic information from an area of interest from within a field. The agronomic information detected over space and time being desirable to facilitate the optimized growing of a crop. A mobile carrier is configured to carry the sensor in close proximity to the area of interest. The sensor is constructed and arranged to detect the agronomic information from the area of interest as it passes near the field (see at least the Abstract).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/12/2022